United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 21, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-50454
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

DAVID SANCHEZ-MORALES, also known as
David Lopez-Jimenez,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                  USDC No. 3:03-CR-1951-ALL-KC
                      --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Appealing the Judgment in a Criminal Case, David Sanchez-

Morales concedes that the arguments raised are foreclosed by

circuit precedent but seeks to preserve them for further review.

The Government has moved for summary affirmance in lieu of filing

an appellee’s brief.   The motion is GRANTED, and the judgment of

the district court is AFFIRMED.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.